DETAILED ACTION
Status of Application
Applicant had previously elected Group I in response to restriction requirement and elected 
    PNG
    media_image1.png
    288
    726
    media_image1.png
    Greyscale
as the species for the examination.
As Applicant’s previous election for two polymer layers to both be polyesters was confusing as it would be one layer if it is the same polyester; wherein upon review the number of layers for the polyester was extended to one layer to expedite examination and the elected combination of anti-inflammatory agent with antibiotic for the drug core was extended to be the drug core can be an anti-inflammatory agent or antibiotic or in combination.
However, Applicant’s current amendments of 03/10/2021 have changed the shape of the insert to hemisphere from the previously elected spherical, and now requires the polymer layer to contain “at least a second drug” which was not what was previously elected which was no drug in the polymer layer as the drug was elected to be in the drug core. As a result of amendment, the following election of species applies.
Applicant’s election for the Group, polymer layer, and the drug in the drug core remain standing.
Claims 1-5, 7-9 and 11-15 are pending.
Claims 3-4, 11, 14-15 are withdrawn being directed to the non-elected invention/species.
Claims 1-2, 5, 7-9, and 12-13 are present for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. 
Number of drugs and which species of drug for the polymer layer
Please elect the number of drugs (see claims and specification)
Then elect the specific drugs for the elected number for the polymer layer (see specification and claims)



Applicant is required, in reply to this action, to elect a single the specific number of drugs and the specific drug for the elected number of drugs for the polymer layer addressed above to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim is generic for the drug in the polymer layer: claim 1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIGI G HUANG/Primary Examiner, Art Unit 1613